Citation Nr: 1825882	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for PTSD.  However, in light of the evidence of record, the Board has recharacterized the issue more broadly to include any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

Review of the record discloses a need for further evidentiary development.

The Veteran was provided a VA examination in June 2014 pertaining to his claim for service connection for PTSD.  The examiner noted that the Veteran had diagnoses of PTSD and polysubstance abuse in recent remission.  The examiner found that although it was at least as likely as not that the Veteran suffered from PTSD of a sexual nature, there was no way "with medical certainty" that the conclusion could be reached that the Veteran's PTSD was caused by military sexual trauma.  The examiner further explained that even if the Veteran's report of being abused in the military was accepted, again, there was no way with medical certainty that the conclusion could be reached that the Veteran's PTSD was exacerbated beyond its normal progression by his military experiences because of his extensive history of sexual abuse as a child, which was documented in the medical record.

Earlier records show the Veteran denying any instances of trauma or abuse in his adulthood.  During a January 2000 mental health primary care visit, the Veteran denied having been raped or seriously injured.  In a February 2001 VA emotional and behavioral assessment, the Veteran denied having a history of trauma or abuse in adulthood.  Similarly, during a November 2006 emotional and behavioral assessment, the Veteran did not report any incident of abuse that occurred during his military service.  Service treatment records are also silent for any indication of sexual trauma or abuse during service, however service personnel records do indicate that the Veteran was discharged from service due to poor performance and a disregard for standards of conduct.

In recent VA treatment records dated February 2018, the Veteran was diagnosed with bipolar disorder.  The examiner noted that he endorsed symptoms consistent with this diagnosis.  In light of this diagnosis, the concomitant expansion of the Veteran's claim pursuant to Clemons, and the June 2014 VA examiner's use of the standard of "medical certainty" in formulating his opinions, a new examination is required.

VA treatment records from November 2016 reflect that the Veteran was then in the process of applying for disability benefits from the Social Security Administration (SSA).  It is unclear from the record whether he currently receives any SSA benefits.  That also needs to be explored.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

2.  Offer the Veteran another opportunity to submit evidence from sources other than service records which might corroborate his account of an in-service assault, including after-the-fact medical opinion evidence and/or lay statements from friends and/or family members pertaining to corroborating factors such as behavioral changes.  The evidence received, if any, should be associated with the record.

3.  Ask the SSA to indicate whether the Veteran has applied for SSA disability benefits and, if so, to provide copies of any and all records pertaining to that application, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

5.  After completing the foregoing development, arrange to have the Veteran scheduled for a VA examination for purposes of assessing the nature and etiology of any acquired psychiatric disorder(s) that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination (to include, for example, bipolar disorder), the examiner should address whether such disorders were misdiagnosed or have resolved.

For each diagnosis identified other than personality disorder, the examiner should provide an opinion as to whether the disorder clearly and unmistakably preexisted the Veteran's entry into service.

For each psychiatric disorder that clearly and unmistakably preexisted the Veteran's active duty service, the examiner should state, further, whether there is clear and unmistakable evidence that there was no permanent increase in disability during service and whether it is clear and unmistakable that any such increase in disability was due to the natural progress of the preexisting condition.

For each psychiatric disorder that did not clearly and unmistakably preexist the Veteran's active duty service, the examiner should state whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to his military service.

Regarding PTSD, the examiner is instructed that only verified events, as well as any personal assault the examiner determines at least as likely as not occurred in service, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including any in-service personal assault.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

In rendering these opinions, the examiner should consider the Veteran's history of sexual abuse prior to service; VA treatment records referenced above from January 2000, February 2001, and November 2006, in which the Veteran either does not report or denies any in-service assault occurring in service; and service personnel records which note that the Veteran was discharged from service due to an inability to adapt to a military environment, failure to complete his military occupational specialty schooling, and a total disregard for military rules and regulations.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

